MEMORANDUM**
Ramon Nava-Banuelos appeals his guilty-plea conviction and 135-month sentence for conspiracy to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Nava-Banuelos has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Nava-Banuelos has not filed a pro se supplemental brief.
*637Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 88, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED, and Nava-Banuelos’ motion for appointment of new counsel is DENIED.
The district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.